ACCEPTED
                                                                                         12-14-00198-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    1/29/2015 2:46:36 PM
                                                                                            CATHY LUSK
                                                                                                  CLERK



                                NO. 12-14-00198-CR
                                                                       FILED IN
                                                                12th COURT OF APPEALS
STATE OF TEXAS                            §     IN THE               TYLER, TEXAS
                                          §                     1/29/2015 2:46:36 PM
VS.                                       §     TWELFTH       COURT  CATHY S. LUSK
                                          §                              Clerk
ANTHONY DORSETT PURVIS                    §     OF APPEALS

                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes Wm. M. House, Jr., Movant and attorney of record for

Defendant, Anthony Dorsett Purvis, brings this Motion to Withdraw as counsel and

in support thereof shows:

      1.     Movant was appointed by the Court to represent Defendant in the trial

of this cause.

      2.     Defendant, Anthony Dorsett Purvis, was convicted of two counts of

Aggravated Sexual Assault with child and two counts of Indecency with

Child-Sexual Contact and was sentenced to 45 years on counts 1 &2 and 20 years

on counts 3&4 on June 6, 2014. Movant has advised Anthony Dorsett Purvis of

his right to appeal in this cause.

      3.     Movant and Defendant request the Court appoint an attorney to

represent Defendant in his appeal in this case, because he is indigent and cannot

afford to employ counsel. Defendant's Affidavit of Indigence is already on file

with the papers in this cause and there has been no change in his financial ability to
hire an attorney to represent him in this case.

      4.     Movant has advised Defendant of his right to file a motion for new

trial and a notice of appeal; that Movant will assist in requesting prompt

appointment of replacement counsel if Defendant wishes to file a motion for new

trial and/or a notice of appeal; and, if replacement counsel is not appointed

promptly and Defendant wishes to pursue an appeal, Movant will file a timely

notice of appeal.

      5.     A copy of this motion has been mailed by certified mail and by

regular mail to him at his last known address: Anthony Dorsett Purvis 01941467,

3872 FM 350 South, Texas 77351.

                                        PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the

Court allow Wm. M. House, Jr. to withdraw as counsel for Anthony Dorsett Purvis

and from any further representation of Anthony Dorsett Purvis in this cause.

Defendant and Movant further pray the Court appoint counsel to represent

Defendant in the appeal of this case.

                                         Respectfully submitted,

                                         Wm. M. House, Jr.
                                         Attorney at Law
                                         800 North Church
                                         Palestine, Texas 75801
                                         Tel: (903) 723-2077
                                         Fax: (903) 723-6323
                                     By:
                                       Wm. M. House, Jr.
                                       State Bar No. 10045000
                                       wmmhousejr@embarqmail.com
                                       Attorney for Anthony Dorsett Purvis




                        CERTIFICATE OF SERVICE

      This is to certify that on January 29, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Anderson County, Texas, by personal delivery.




                                     Wm. M. House, Jr.
                                     Attorney at Law
                              NO. 12-14-00198-CR

STATE OF TEXAS                            §     IN THE
                                          §
VS.                                       §     TWELFTH COURT
                                          §
ANTHONY DORSETT PURVIS                    §     OF APPEALS

                                     NOTICE

To:   Anthony Dorsett Purvis

      NOTICE is hereby given, as provided by Rule 6 of the Texas Rules of

Appellate Procedure, that the following deadlines and/or settings exist in this case:


                                       Wm. M. House, Jr.
                                       Attorney at Law
                                       800 North Church
                                       Palestine, Texas 75801
                                       Tel: (903) 723-2077
                                       Fax: (903) 723-6323



                                       By:
                                         Wm. M. House, Jr.
                                         State Bar No. 10045000
                                         wmmhousejr@embarqmail.com
                                         Attorney for Anthony Dorsett Purvis


      I certify that a copy of this Notice has been mailed by certified mail and by
regular mail to the above-named Defendant at his last known address: Anthony
Dorsett Purvis 01941467, 3872 FM 350 South, Texas 77351 on January 29, 2015.




                                       Wm. M. House, Jr.